Citation Nr: 1743566	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-27 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1967 to September 1969, which included service in Vietnam.  He also served on active duty in the United States Air Force from June 1971 to June 1972.  He died in April 2011, and the appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction was subsequently transferred to the St. Petersburg, Florida RO. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's Certificate of Death lists the cause of death as cardiac arrest.  No other conditions were listed on the death certificate.  

In November 2011, the Veteran's records were reviewed by a VA physician.  The physician suggested that the Veteran's cardiac arrest was caused by his nonservice-connected chronic obstructive pulmonary disorder.  The reviewer mentioned the Veteran's coronary artery disease but did believe it was a cause of his death.  

The record also suggests that prior to the Veteran's death, he may have been awarded benefits from the Social Security Administration (SSA).  Indeed, a November 2013 Supplemental Statement of the Case indicates SSA records were reviewed; however, there are no such records in the electronic claims file.  Prior to final adjudication, these records should either be obtained from SSA, or if already in VA's possession, uploaded into the claims file.  

At the appellant's Board hearing, she noted that the Veteran received treatment at the VA Medical Center in Gainesville, Florida.  In addition, the Veteran underwent a coronary angiogram at Florida Hospital Zephyrhills.  The report of this procedure is associated with the record.  To ensure that all of the medical records are associated with the record, a request should be made of both of these facilities to provide all medical records involving the Veteran.  

Then, the file should be reviewed again by a VA physician to determine whether the Veteran's death was proximately caused by his coronary artery disease.  

Accordingly, the case is REMANDED for the following action: 

1.  The AOJ should ensure that any of the Veteran's SSA records are associated with the claims file.

2.  The AOJ should ensure that all of the Veteran's treatment records from the Gainesville VA Medical Center and the Florida Hospital Zephyrhills are obtained and associated with the record.  

3.  Then, the AOJ should arrange for the Veteran's records to be reviewed by a medical doctor (preferably a cardiologist or internal medicine doctor).  The claims folder is to be made available to the reviewer.  

The reviewer is asked to provide an opinion as to whether it is at least as likely as not that the Veteran's coronary artery disease was the principal cause or a contributory cause of his death.  The reviewer is also asked to provide an opinion as to whether it is at least as likely as not that his service-connected PTSD was the principal cause or a contributory cause of his death.  The examiner must provide a medical rationale for all opinions and conclusions.

4.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case (SSOC).  Thereafter, the case should be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




